                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                          )      MDL No. 16-2740
PRODUCTS LIABILITY LITIGATION                        )
                                                     )      SECTION: “H” (5)
                                                     )
This document relates to all cases                   )



                               ORDER AND REASONS

         Before the Court is Plaintiffs’ Motion for Review of Discovery Order

Authorizing Discovery from Consulting Experts Before Any Expert Witness

Designation Is Due (Doc. 4542). For the following reasons, IT IS ORDERED that

the Motion is GRANTED IN PART.

                                   BACKGROUND

         In his Order and Reasons dated September 24, 2018, Magistrate Judge North

ordered the Plaintiffs’ Steering Committee (the “PSC”) to produce certain medical

records to Sanofi. 1 This order followed Judge North’s in camera review of the records

at issue. Plaintiffs have resisted producing the records, claiming that they are

protected by the consulting expert privilege pursuant to Federal Rule of Civil

Procedure 26. According to Plaintiffs, the PSC facilitated the examinations by these

doctors and obtained the records at issue solely for purposes of trial preparation.

         In his ruling, Judge North concluded that Rule 26 did not protect the records

because the records were those of treating physicians rather than consulting experts.



1   Doc. 4259.
Judge North parsed the Plaintiff Fact Sheet (“PFS”) and emphasized that the PFS

requires each plaintiff to identify any “healthcare provider” who has provided

treatment to the plaintiff in the last eight years; the definition of “healthcare

provider” is broad, encompassing any diagnostic laboratory, any facility that provides

psychiatric or psychological care or advice, and any laboratory, psychiatrist,

psychologist, or other persons or entities involved in the evaluation of the plaintiff. 2

Further, Judge North noted that the PFS expressly requires a plaintiff to identify

and produce any pathology reports or results of biopsies performed in connection with

the plaintiff’s hair loss. 3

       Judge North reviewed the records of three bellwether plaintiffs—Tanya

Francis, Antoinette Durden, and Barbara Earnest. With regard to Tanya Francis, her

PFS identified three physicians who treated her for the injuries alleged in this

lawsuit—Dr. Martin Claiborne, Dr. Antonella Tosti, and Dr. Elizabeth Dimitri. 4 She

identified Dr. Curtis Thompson as a doctor with whom she consulted for a

“Dermatopathology Report.” 5 In response to Judge North’s order, Francis submitted

for in camera review the pathology report of Dr. Thompson and certain photos that

relate to her scalp biopsy. Judge North ruled that both are discoverable. In his order,

Judge North noted that Dr. Thompson’s pathology report sets forth diagnoses related

to Francis’s alopecia claims.




2 Doc. 4259 at 3–4 & n.1 (citing Docs. 236 and 326).
3 Doc. 4259 at 4.
4 Sixth Amended Plaintiff Fact Sheet of Tanya Francis at 16.
5 Id. at 23.

                                              2
      Plaintiff Antoinette Durden alleges, in addition to other injuries, that

Defendants caused her to endure “past and future psychological counseling and

therapy expenses” as well as “mental anguish,” “severe and debilitating emotional

distress,” and “past, present, and future physical and mental pain, suffering, and

discomfort.” 6 She seeks damages for “mental anguish and distress.” 7 In her PFS,

uploaded to MDL Centrality on October 5, 2017, Durden conveyed that she had not

sought treatment for her psychiatric or psychological condition. 8

      On March 30, 2018, Durden sat for a psychiatric evaluation with Dr. John

Thompson, who diagnosed her with a certain disorder and recommended therapy. On

April 23, 2018, Durden sat for a psychological evaluation that included a series of

procedures. The records from this evaluation show that the doctor similarly made

diagnoses and recommendations. The records of these doctors make clear that they

were retained by the PSC, they reviewed Durden’s prior medical records as part of

the exams, and they reported their findings directly to the PSC.

      Judge North noted that Durden’s PFS is “silent in every respect” regarding the

treatment and records at issue. He noted that she answered “no” to the question of

whether she has had a scalp biopsy, and she did not reveal treatment by any of the

doctors whose records were submitted to Judge North. Durden did, however, convey

that she has received treatment for the injury alleged in this lawsuit, and she

identified two treating physicians—Dr. Julie Mermilliod and Dr. Julie E. Martin. 9


6 Durden v. Sanofi S.A., et al., 2:16-cv-16635, Doc. 1, ¶ 152
7 Id., ¶ 161.
8 Third Amended Plaintiff Fact Sheet of Antoinette Durden at 19.
9 Id. at 16–17.

                                                3
         Judge North noted that while Durden claims to have suffered “mental or

emotional damages” and states that she has not been treated for the psychiatric or

psychological condition of which she complains, the records submitted to Judge North

indicate otherwise. Judge North noted that Durden has been seen and treated by a

psychiatrist and psychologist who made diagnoses and recommendations for more

treatment. Judge North wrote that because Durden placed her emotional and mental

condition at issue, the records of these doctors must be produced. He further ruled

that the photographs and the pathology report from Durden’s March 26, 2018 punch

biopsy must be produced to Sanofi.

         Like Durden, Earnest sat for a psychiatric evaluation with Dr. John Thompson

on March 29, 2018, and she sat for a psychological evaluation on April 18, 2018. As

Judge North noted, while her PFS is the same in all relevant aspects as Durden’s,

Earnest’s PFS shows that she is not making a claim for mental or emotional damages.

In light of this, Judge North ruled that Earnest need not produce any records from a

psychiatrist or psychologist, but she must produce the photos and the pathology

report she submitted to Judge North. Notably, in her PFS, Earnest conveyed that she

has never received treatment for the injury alleged in this lawsuit, and, accordingly,

she identified no treating physicians. 10

                                STANDARD OF REVIEW

         Federal Rule of Civil Procedure 72(a) addresses orders by magistrate judges

on non-dispositive pretrial matters. Under the rule, a district judge must consider



10   Second Amended Plaintiff Fact Sheet of Barbara Earnest at 18.
                                              4
timely objections to such an order and “modify or set aside any part of the order that

is clearly erroneous or is contrary to law.” 11 The “clearly erroneous” standard applies

to the factual components of a magistrate judge’s ruling, while the legal conclusions

are reviewable de novo. 12 Under the “clearly erroneous” standard, a court must affirm

a factual finding of the magistrate judge “unless ‘on the entire evidence [the court] is

left with a definite and firm conviction that a mistake has been committed.’” 13

                                  LAW AND ANALYSIS

       As Judge North noted in his ruling, the “consulting expert privilege” stems

from Rule 26 of the Federal Rules of Civil Procedure. 14 Under subsection 26(b)(4)(D),

the rule provides:

       (D) Expert Employed Only for Trial Preparation. Ordinarily, a party
       may not, by interrogatories or deposition, discover facts known or
       opinions held by an expert who has been retained or specially employed
       by another party in anticipation of litigation or to prepare for trial and
       who is not expected to be called as a witness at trial. But a party may do
       so only:

              (i) as provided in Rule 35(b); or

              (ii) on showing exceptional circumstances under which it is
              impracticable for the party to obtain facts or opinions on the same
              subject by other means.

The Advisory Committee Notes make clear that Rule 26(b)(4) “does not address itself

to the expert whose information was not acquired in preparation for trial but rather


11 Fed. R. Civ. P. 72(a).
12 Moore v. Ford Motor Co., 755 F.3d 802, 806 (5th Cir. 2014). See also Gressett v. City of New
Orleans, 2018 WL 3642008, at *4 (E.D. La. Aug. 1, 2018); Donahue v. Smith, 2017 WL
6604842, at *3 (E.D. La. Dec. 27, 2017).
13 In re Katrina Canal Breaches Consol. Litig., 2008 WL 4185867, at *1 (E.D. La. Sept. 9,

2008). See also Gressett, 2018 WL 3642008, at * 4.
14 Doc. 4259 at 1–2.



                                              5
because he was an actor or viewer with respect to transactions or occurrences that

are part of the subject matter of the lawsuit.” 15 According to the Notes, “[s]uch an

expert should be treated as an ordinary witness.” 16

       Judge North provided two bases for his ruling. First, he held that the

physicians at issue are treating physicians rather than consulting experts under Rule

26. Second, in the alternative, he held that, even if these physicians could be

considered    consulting    experts,    Sanofi    has   demonstrated      that   exceptional

circumstances exist, per subsection 26(b)(4)(D)(ii). This Court reaches the same

conclusion as Judge North and agrees that the records should be produced, but this

Court relies on Rule 35 of the Federal Rules of Civil Procedure. However, this Court

will nonetheless discuss Rule 26 in an effort to clarify for the parties when a person

may be considered a consulting expert under Rule 26.

       Rule 26 prompts a court to distinguish between a “percipient witness who

happens to be an expert” and “an expert who without prior knowledge of the facts

giving rise to litigation is recruited to provide opinion testimony.” 17 Rule 26

contemplates a consulting expert as one who is retained or specially employed for the




15 Fed. R. Civ. P. 26 advisory committee’s note.
16 Id.
17 See LaShip, LLC v. Hayward Baker, Inc., No. 11-0546, 2013 WL 12202649, at *6 (E.D. La.

Aug. 13, 2013). The issue in LaShip differed from the issue here, but the analysis is
nonetheless applicable. In LaShip, Judge Nannette Jolivette Brown considered whether
certain witnesses were required to produce expert reports under Rule 26(a)(2)(B) or whether
they should instead produce simpler disclosures pursuant to Rule 26(a)(2)(C). Rule
26(a)(2)(B) requires reports from experts who are “retained or specially employed for provide
expert testimony in the case”—i.e., consulting experts—whereas Rule 26(a)(2)(C) requires a
simpler disclosure from fact witnesses who happen to be experts. See Fed. R. Civ. P. 26(a)(2).

                                              6
purpose of offering expert opinion testimony. 18 Accordingly, the “distinguishing

characteristic” between consulting expert opinions and other opinions is “whether the

opinion is based on information the expert witness acquired through percipient

observations or whether, as in the case of retained experts, the opinion is based on

information provided by others in a manner other than by being a percipient witness

to the events in issues.” 19

       A person is not a consulting expert if he is “an actor with regard to the

occurrences from which the tapestry of the lawsuit was woven,” whose opinion about

causation is premised on personal knowledge and observations made in the course of

treatment. 20 An expert whose opinion testimony “arises not from his enlistment as an

expert but, rather, from his ground-level involvement in the events giving rise to the

litigation” is not a consulting expert. 21

       Judge North relied on Jones v. Celebration Cruise Operator, Inc. 22 In Jones, a

cruise passenger suffered injuries while on board the ship. 23 After litigation began,

his lawyer sent him to a doctor who performed an MRI. 24 The lawyer then shared the

MRI report with defense counsel, and defense counsel sought records from the




18 See id.
19 Verret v. State Farm Fire & Casualty Co., No. 13-5596, 2014 WL 12742607, at *1 (E.D. La.
Apr. 23, 2014). See also Parker v. NGM Ins. Co., No. 15-2123, 2016 WL 3198613, at *2 (E.D.
La. June 9, 2016) (“Some courts have noted that the ‘relevant question’ is whether the
‘treating physicians acquired their opinions . . . directly through their treatment of the
plaintiff.”).
20 LaShip, 2013 WL 12202649 at *7.
21 Id.
22 No. 11-61308, 2012 WL 1029469 (S.D. Fla. Mar. 26, 2012).
23 Id. at *1.
24 Id.



                                             7
doctor. 25 The plaintiff’s counsel moved to quash the subpoena, arguing that he

retained the doctor in anticipation of litigation and that the examination was at the

request of his attorneys and not for purposes of treatment. 26 The defendant argued

that the doctor was a treating physician because he had prescribed an MRI and

recommended surgery to the plaintiff. 27

       The court found that the doctor had acted as a treating physician. 28 The court

wrote that the doctor “appears to have recommended a proposed treatment different

from that of any of Plaintiff’s prior health providers.” 29 In doing so, he “ceased acting

solely as a non-testifying, consulting expert and took on the role of a treating

physician.” 30 As a result, any information on which he relied in proposing surgery for

the plaintiff “became a subject of factual discovery, unprotected by Rule 26(b)(4).” 31

       Judge North held that, like the doctor in Jones, the doctors in the instant case,

although originally retained by counsel, became actors in the factual narrative of the

case. After his in camera review of these physicians’ records, Judge North held that

the records “reveal both diagnoses and recommendations for future treatment” and

that they are based “not on the review of other providers’ medical records as is usually

the case with purely ‘consulting’ experts, but on actual meetings between the doctors

and [Plaintiffs] and testing of [Plaintiffs] by those doctors.” 32



25 Id.
26 Id.
27 Id. at *2.
28 Id. at *3.
29 Id.
30 Id.
31 Id.
32 Doc. 4259 at 6.

                                             8
      This Court concludes that Rule 26 is not applicable here. This Court agrees

with Judge North that the doctors at issue are not consulting experts. Although these

experts were selected, retained, and paid by the PSC, these doctors did more than

review the records of other providers. These doctors saw the Plaintiffs in person or,

in some cases, examined Plaintiffs’ tissue. They acquired their information through

percipient observations. Because of this, they fall outside of the definition of

consulting experts. If these doctors, who are designated as non-testifying experts, had

only reviewed medical records and never met with the Plaintiffs or observed their

tissue samples, then they would be consulting experts.

      Similarly, these experts do not qualify as treating physicians. As previously

noted, the doctors were selected, retained, and paid by the PSC, not by the individual

Plaintiffs. While the doctors may have made diagnoses and recommendations as

Judge North observed, the doctors communicated these opinions directly to the PSC,

not to the Plaintiffs. This fact distinguishes this case from the Jones case, in which

the doctor made a surgery recommendation to the plaintiff and thereby became part

of the factual narrative of the case. The doctors here did not become a part of the

factual narrative of this case. None of these doctors met with any of these Plaintiffs

more than once, and each meeting that occurred spanned a mere few hours—just long

enough to conduct an examination. The fact that these Plaintiffs did not return to

any of these doctors for follow-up visits further convinces this Court that these were

not treating physicians.




                                          9
       There is no rule in the Federal Rules of Civil Procedure that squarely applies

to the circumstances before this Court. However, in order to equitably adjudicate this

dispute, this Court concludes that Rule 35 best fits this situation. These experts are

akin to examining experts under Rule 35, and the examinations they have conducted

are akin to independent medical examinations. Rule 35 allows for the examination of

a party whose mental or physical condition is in controversy. 33 The rule refers to “a

physical or mental examination by a suitably licensed or certified examiner,” 34 and

the rule requires notice to all parties when a motion for such an examination is

made. 35 The rule further requires a party to deliver, on request, a copy of the

examiner’s findings, including diagnoses, conclusions, and the results of any tests.36

The rule even provides that an opposing party may obtain “like reports of all earlier

or later examinations of the same condition.” 37 If a party fails to deliver this

information, the court may exclude the examiner’s testimony at trial. 38

       The PSC cannot send the Plaintiffs to these examining experts and expect to

withhold from Defendants all of the information surrounding the examinations. This

would give the PSC an unfair advantage—the Defendants could never send the

Plaintiffs to examining experts without the PSC learning of it. In light of the

foregoing, this Court concludes that, pursuant to Rule 35, the PSC must disclose the

records at issue to the Defendants. Further, given Rule 35 and its tendency toward



33 Fed. R. Civ. P. 35(a)(1).
34 Id.
35 Fed. R. Civ. P. 35(a)(2)(A).
36 Fed. R. Civ. P. 35(b)(1).
37 Fed. R. Civ. P. 35(b)(3)
38 Fed. R. Civ. P. 35(b)(5).

                                          10
disclosure, this Court agrees with Judge North that Plaintiffs must amend their

Plaintiff Fact Sheets to reflect that these examinations have occurred.

                                  CONCLUSION

      For the foregoing reasons, IT IS ORDERED that the Plaintiffs’ Motion for

Review of Discovery Order Authorizing Discovery from Consulting Experts Before

Any Expert Witness Designation Is Due (Doc. 4542) is GRANTED IN PART. The

Court has already ordered the PSC to produce the records at issue to Defendants by

October 26, 2018. However, the PSC need not produce an expert report from any

examining expert until the expert report deadline.

      IT IS FURTHER ORDERED that any Plaintiff who has had a punch biopsy

or any kind of examination by an examining expert as defined in this opinion must

amend her Plaintiff Fact Sheet to disclose this information.




      New Orleans, Louisiana this 1st day of November, 2018.




                                          HON. JANE T. MILAZZO
                                          UNITED STATES DISTRICT JUDGE




                                         11
